127 F.3d 1107
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Felipe CONTRERAS-ESCALANTE, Defendant-Appellant.
No. 96-50150.
United States Court of Appeals, Ninth Circuit.
Submitted October 9, 1997.**Decided October 15, 1997.

Appeal from the United States District Court for the Southern District of California, Rudi M. Brewster, District Judge, Presiding;  No. CR-94-01384-3-RMB.
Before:  PREGERSON, D.W. NELSON, and HAWKINS, Circuit Judges.


1
MEMORANDUM*


2
Appellant Felipe Contreras-Escalante appeals his sentence for conspiracy to distribute methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846.  We have jurisdiction under 28 U.S.C. 1291.


3
Appellant knowingly and voluntarily agreed to waive his right to an appeal on the sole condition that the trial court sentence him according to the terms of the plea agreement.  This condition was met when the district court complied with the plea agreement and sentenced Appellant to 135 months in custody.


4
There is no evidence that any of the exceptions to Appellant's waiver apply.  See United States v. Baramdyka, 95 F.3d 840 (9th Cir.1996) (listing recognized exceptions to waivers) Accordingly, Appellant waived his right to contest his sentence on appeal.  Id. at 843.   Moreover, even if Appellant had not waived his right to an appeal, the sentencing court's refusal to depart from the Sentencing Guidelines is not subject to appeal.  United States v. Eyler, 67 F.3d 1386, 1390 n. 5 (9th Cir.1995).


5
AFFIRMED.



**
 The panel unanimously found this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  Ninth Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3